DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 7-8 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 21-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simileysky (US 20180267131 A1).

Regarding claims 1 and 21, Simileysky teaches a system for detecting angle-of-arrival (AoA), the system comprising: 
a first device configured to transmit a Bluetooth (BT) packet (120, 124, 125, Fig. 1; para. [0026]); 
at least one second device configured to receive the BT packet and determine an AoA of the BT packet (110, Fig. 1; 300, Fig. 3; para. [0041] “AoA”), the at least one second device comprising: 
a first radio-frequency (RF) antenna configured to receive a first RF signal (315, Fig. 3) and a second RF antenna configured to receive a second RF signal (305, Fig. 3); 
a first BT core coupled to the first RF antenna and configured to generate a first signal based on the first RF signal (312, Fig. 3); 
a second BT core coupled to the second RF antenna and configured to generate a second signal based on the second RF signal (304, Fig. 3); and 
a processing circuit configured to measure a phase difference between the first signal and the second signal (320, 302, Fig. 3; “phase difference” para. [0041]).  

Regarding claims 2 and 26, Simileysky teaches that the processing circuit is configured to determine the AoA of the BT packet based on the measured phase difference (para. [0041]).  

Regarding claims 3 and 22, Simileysky teaches that the first BT core and the second BT core comprise low-power BT cores (“Bluetooth low energy” para. [0070]) and are configured to be powered by a single local oscillator (LO) circuit (322, Fig. 3; para. [0043] “local oscillator whose signal is coupled to both the receiver 304 and the partial receiver 312”).  

Regarding claims 4 and 23, Simileysky teaches that the first signal and the second signal comprises intermediate frequency (IF) signals generated by using an LO signal provided by the LO circuit (para. [0043] “local oscillator” and “intermediate frequency”).  

Regarding claim 10, Simileysky teaches that the processing circuit is further configured to measure magnitudes of the first signal and the second signal (para. [0041] “amplitude”, “signal strength”).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US 20180267131 A1) in view of Jiao (US 9647868 B2) and further in view of Bensky (“Short-Range Wireless Communication: Fundamentals of RF System Design and Application” Chapter 6, p. 143).

Regarding claims 5 and 24, Simileysky does not teach that the first signal and the second signal comprise direct current (DC) signals generated by using an LO signal provided by the LO circuit. Simileysky teaches that the first and second signal comprise intermediate frequencies (para. [0043]). 
Jiao, in analogous art, teaches a BT core (231, Fig.5) that generates a signal comprising a DC signal (231 is a “Zero-IF” receiver, where an IF of zero is a DC signal). Jiao does not explicitly teach the Zero-IF receiver using a LO signal, however use of an LO signal in a Zero-IF receiver is expected – for example see Bensky Fig. 6-6 “Local oscillator”. Bensky teaches that a Zero-IF receiver has the advantage of avoiding the problem of image frequency (section 6.4 first paragraph). 
It would have been obvious to modify Simileysky in view of Jiao and Bensky because it is a simple substitution of one type of receiver for another with the advantage of avoiding the problem of image frequency. This is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claims 6 and 25, Simileysky does not teach that the processing circuit is further configured to measure a time-of-arrival difference between the first signal and the second signal based on the measured phase difference. However, Simileysky teaches determining time difference of arrival (para. [0041]), and time difference of arrival is closely related to phase difference – for example see Simileysky’s para. [0029], in which an equation is given relating path difference ΔD to phase difference ФA2 -  ФA1. One of ordinary skill would recognize that path difference ΔD is equal to the time-of-arrival difference times the speed of light. It would have been obvious to further modify Simileysky by determining a time-of-arrival difference based on the measured phase difference because it is a method of obtaining time-of-arrival difference comprising a mere conversion from angular degrees to units of time that could be done with predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US 20180267131 A1) in view of Park (US 10698070 B2).

Regarding claim 9, Simileysky teaches that the at least one second device comprises a plurality of second devices that are configured to determine AOAs of BT packets received from the first device, and wherein the processing circuit is configured to determine a location of the first device based on the determined AOAs of BT packets (Fig. 1, para. [0072]). Simileysky further teaches vehicle applications (para. [0017]). However Simileysky does not teach that the second devices are installed on a plurality of corners of a vehicle or that the first device is located outside the vehicle.  
Park, in analogous art, teaches devices that determine AOA based on Bluetooth signals and that are installed on a plurality of corners of a vehicle (110a-d, Fig. 4; 6:8-15; 10:30-43). Park further teaches determining the location of a device that is outside the vehicle (T, Figs. 2, 4; 6:62-65).
It would have been obvious to modify Simileysky in view of Park because it is a matter of applying a known technique (installing BT devices at corners of vehicle to determine location of device outside vehicle) to a known device (Simileysky’s location system in Fig. 11) ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is determining the location of a device outside a vehicle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 10698070 B2) in view of Simileysky (US 20180267131 A1).

Regarding claim 18, Park teaches a location detection system (Figs. 2-4), the system comprising: 
a plurality of beacon devices installed on a plurality of locations in a vehicle (110a-d, Fig. 4), each beacon device of the plurality of beacon devices being Bluetooth (BT) enabled and configured to receive BT packets from a handheld communication device outside the vehicle (T, Fig. 4; 6:8-15; 10:30-32); and 
a controller circuit located within the vehicle (120, Fig. 3, located within vehicle 100), 5Response to Restriction/Elcction 4863-7875-8172.1Application No. 16/653,889Docket No.: 124762.007033 
wherein: 
each of the plurality of beacon devices is configured to receive at least one of the BT packets and determine an angle of arrival (AoA) of the at least one of the BT packets (5:31-35; 6:62-65, 10:30-43, 12:51-64).
Park does not provide any details regarding the structure of the beacons devcies and therefore does not teach that each of the plurality of beacon devices comprises: 
a first radio-frequency (RF) antenna configured to receive a first RF signal and a second RF antenna configured to receive a second RF signal; 
a first BT core coupled to the first RF antenna and configured to generate first signal based on the first RF signal;
a second BT core coupled to the second RF antenna and configured to generate second signal based on the second RF signal; and 
a processing circuit configured to measure a phase difference between the first signal and the second signal and to determine an AoA of the at least one of the BT packets based on the measured phase difference.  
Simileysky teaches a beacon device configured to receive a BT packet and determine an AoA (110, Fig. 1; 300, Fig. 3; para. [0041] “AoA”), the at least one second device comprising: 
a first radio-frequency (RF) antenna configured to receive a first RF signal (315, Fig. 3) and a second RF antenna configured to receive a second RF signal (305, Fig. 3); 
a first BT core coupled to the first RF antenna and configured to generate a first signal based on the first RF signal (312, Fig. 3); 
a second BT core coupled to the second RF antenna and configured to generate a second signal based on the second RF signal (304, Fig. 3); and 
a processing circuit configured to measure a phase difference between the first signal and the second signal (320, 302, Fig. 3; “phase difference” para. [0041]).  
It would have been obvious to modify Park in view of Simileysky because Park’s beacon devices must be implemented somehow and Simileysky provides a known implementation. This is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is determining AoAs with beacons having the structure taught by Simileysky.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 10698070 B2) in view of Simileysky (US 20180267131 A1) as applied to claim 18 above, and further in view of Golsch (US 20190304224 A1).

Regarding claim 19, Park’s controller circuit receives determined AoAs by the plurality of beacon devices (implicit to 6:62-66), but Park does not teach that the controller circuit is configured to request from each of the plurality of beacon devices to send the determined AoAs. However, it is generally well-known to use a request in order to obtain information. For example, Golsch, in analogous art (abstract, Fig. 1), teaches the use of a request to obtain information (para. [0085]).
It would have been obvious to further modify Park by sending a request as taught according to Golsch because it is a well-known method of obtaining information that could be used with predictable results. This is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is obtaining the AoAs when desired.
 
Regarding claim 20, Park teaches that the controller circuit is configured to determine a location of the handheld communication device based on a knowledge of the plurality of locations of the plurality of beacon devices and the determined AoAs by the plurality of beacon devices (6:62-65, where knowledge of the beacon device locations is inherent to the triangulation method taught).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haverinen (US 10462633 B2) teaches determining AoA of a Bluetooth packet received at a plurality of antennas (ANT1...n, Fig. 2; abstract). Each antenna may be connected to a “Bluetooth core” (transceivers 210, 6:35-45).
Sugar (US 8265011 B2) teaches determining AoA (310, Fig. 4) of a Bluetooth packet (9:48-51) received at a plurality of antennas (250, 280, 290, Fig. 4)). Each antenna may be connected to a “Bluetooth core” (260, Fig. 4).
Videtich (US 20200033436 A1) teaches determining the location of a key fob relative to a vehicle based on Bluetooth signals received from the fob at a plurality of multiple antenna sensors on the vehicle (Fig. 1; paras. [0073]-[0075]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648